

SAFE DRINKING WATER REVOLVING LOAN FUND (EQUITY LOAN)


(Series V)






______________________________________________________________________________
______________________________________________________________________________






MAINE MUNICIPAL BOND BANK




and




THE MAINE WATER COMPANY




_________________




LOAN AGREEMENT


_________________




Dated as of June 3, 2013


_________________






______________________________________________________________________________
______________________________________________________________________________










    








--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page


ARTICLE I. DEFINITIONS; RULES OF CONSTRUCTION2
Section 1.1. Definitions2
Section 1.2. Rules of Construction5
ARTICLE II REPRESENTATIONS5
Section 2.1. Representations of the Bank5
Section 2.2. Representations of the Company6
ARTICLE III LOAN PROVISIONS9
Section 3.1. Loan Clauses9
Section 3.2. Security for Loan9
Section 3.3. Other Amounts Payable9
Section 3.4. Intentionally Omitted.    9
Section 3.5. Deposit of Loan Proceeds9
Section 3.6. Disbursement of Loan Proceeds9
Section 3.7. Remedies10
Section 3.8. Effective Date and Term10
ARTICLE IV THE PROJECT10
Section 4.1. Completion of the Project10
Section 4.2. Payment of Additional Project Costs11
Section 4.3. Completion Certificate11
Section 4.4. No Warranty Regarding Condition, Suitability or Cost of Project11
Section 4.5. Insurance11
ARTICLE V COVENANTS12
Section 5.1. Application of Loan Proceeds12
Section 5.2. Construction of the Project12
Section 5.3. Completion of the Project12
Section 5.4. Operation and Maintenance12
Section 5.5. Compliance With Law13
Section 5.6. Covenants as to Corporate Existence; Etc.13
Section 5.7. Additional Indebtedness13
Section 5.8. Ownership14
Section 5.9. Establishment of Project Accounts; Audits14
Section 5.10. Records14
Section 5.11. Project Access14
Section 5.12. Engineering Inspection14
Section 5.13. Intentionally Omitted14
Section 5.14. Rate Covenant14
Section 5.15. Notice of Impaired System15
Section 5.16. Compliance With Federal Program Requirements15
Section 5.17. Compliance With Federal Single Audit Act15
Section 5.18. Continuing Information15




--------------------------------------------------------------------------------



ARTICLE VI EVENTS OF DEFAULT AND REMEDIES15
Section 6.1. Events of Default15
Section 6.2. Remedies in General; Statutory Power of Sale16
Section 6.3. Discontinuance or Abandonment of Default Proceedings17
Section 6.4. Remedies Cumulative17
Section 6.5. Application of Moneys Collected18
Section 6.6. Attorneys' Fees and Other Expenses18
ARTICLE VII MISCELLANEOUS18
Section 7.1. Notices18
Section 7.2. Binding Effect18
Section 7.3. Severability18
Section 7.4. Amendments, Supplements and Modifications19
Section 7.5. Execution in Counterparts19
Section 7.6. Applicable Law19
Section 7.7. Captions19
Section 7.8. Intentionally Omitted19
Section 7.9. Further Assurances19
Section 7.10. Intentionally Omitted19
Section 7.11. Intentionally Omitted19
Section 7.12. Covenant Against Discrimination19










--------------------------------------------------------------------------------



WITNESSETH:


This LOAN AGREEMENT, dated as of June 3, 2013, between Maine Municipal Bond
Bank, a public body corporate and politic constituted as an instrumentality of
the State of Maine exercising public and essential governmental functions
(hereinafter referred to as the “Bank”) created pursuant to the provisions of
Chapter 225 of Title 30-A of the Maine Revised Statutes Annotated, as amended
(hereinafter referred to as the “Act”), having its principal place of business
in Augusta, Maine, and The Maine Water Company, a corporation located at
Rockport, Maine, which is a public water system constituting a “Municipality”
within the meaning of paragraph C of subsection 7-A of Section 5903 of the Act,
and incorporated under the laws of the State of Maine (the “Company”).


WHEREAS, the Bank is constituted as a public body corporate and politic and an
instrumentality of the State of Maine, being a body corporate and politic with
full and lawful power and authority to enter into this Loan Agreement; and


WHEREAS, the United States, pursuant to the Federal Safe Drinking Water Act (the
“Safe Drinking Water Act”), requires each state to establish a drinking water
revolving fund to be administered by an instrumentality of the State as a
condition to receipt of capitalization grants under the Safe Drinking Water Act;
and


WHEREAS, the State of Maine has, pursuant to §6006-B of the Act, as amended (the
“Act”), established in the custody of the Bank a revolving loan fund (the
“Fund”) to be used for purposes of the Safe Drinking Water Act; and


WHEREAS, the Bank has the responsibility to administer the Fund and, subject to
the approval of the State of Maine Department of Health and Human Services
(“DHHS”), to provide financial assistance to public water systems for the
construction of eligible facilities, all as set forth in the Act; and


WHEREAS, the Company has submitted to the Bank an application for financial
assistance for a project, and the Bank has reviewed and approved said
application and DHHS has certified to the Bank that the project is eligible for
immediate financing under the Act; and


WHEREAS, the Company has demonstrated to the Bank that it has established a
rate, charge or assessment schedule which will generate annually sufficient
revenue to pay, or has otherwise provided sufficient assurances that it will
pay, the principal of and interest, if any, on the Bond, as hereinafter defined;
and


WHEREAS, the Bank, pursuant to this Loan Agreement, proposes to make a loan to
the Company to finance the project or to refinance bonds or notes issued for the
same purpose; and


WHEREAS, to secure the payment of the sums to be paid by the Company to the Bank
pursuant to this Loan Agreement, and to secure the satisfaction and performance
of all other covenants and obligations made or undertaken by the Company under
this Loan Agreement, the Company has issued the Bond to the Bank pursuant to the
Mortgage (as hereinafter defined) and Supplemental Indenture U (as hereinafter
defined); and


WHEREAS, approval of plans or reports for the Project has been obtained by the
Company from DHHS subject to the provisions of applicable State environmental
standards set forth in law, rules and regulations;






--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises and of the mutual
representations, covenants and agreements herein set forth the Bank and the
Company, each binding itself, its successors and assigns, do mutually promise,
covenant and agree as follows:




ARTICLE I




--------------------------------------------------------------------------------



DEFINITIONS; RULES OF CONSTRUCTION


Section 1.1. Definitions. The following capitalized terms as used in this Loan
Agreement shall have the following meanings:


“Act” means Chapter 225 of Title 30-A of the Maine Revised Statutes Annotated,
as amended.


“Bank” means the Maine Municipal Bond Bank established under the Act, and any
successor entity.


“Bond” means the Company’s Series V Bond in the original principal amount of
$1,409,888, issued under the Mortgage and Supplemental Indenture U and delivered
by the Company to the Bank in the form attached in Exhibit E hereto.


“Business Day” means any day on which State offices are open to conduct
business.


“Company” means The Maine Water Company, a corporation located in Rockport,
Maine, which is a public water system constituting a “Municipality” within the
meaning of paragraph C of subsection 7-A of Section 5903 of the Act, and
incorporated under the laws of the State, and any successor entity.


“DHHS” means the State of Maine Department of Health and Human Services and any
successor entity.


“Eligible Project” means a project permitted to be financed by the Fund pursuant
to the Safe Drinking Water Act and the Act.


“Fund” means the revolving loan fund established pursuant to Section 6006-B of
the Act.


“Hazardous Materials” means, without limitation, asbestos, gasoline, petroleum
products, explosives, radioactive materials, polychlorinated biphenyls or
related or similar materials, or any other substance or material defined as a
hazardous or toxic substance, material or waste by any applicable federal, State
or local law, ordinance, rule, or regulation.


“Indebtedness” shall mean all obligations for payments of principal and interest
with respect to money borrowed, incurred or assumed by the Company from another
Person, including purchase money mortgages, financing or capital leases,
installment purchase contracts or other similar instruments in the nature of a
borrowing by which the Company will be unconditionally obligated to pay. Nothing
in this definition or otherwise shall be construed to count Indebtedness more
than once.


“Interest Payment Date” shall mean each date on which interest is payable on the
Loan as set forth in Exhibit D hereto.
    
“Lien” means any mortgage, pledge, leasehold interest, security interest, choate
or inchoate interest, security interest, choate or inchoate lien, judgment lien,
easement, or other encumbrance on title, including, but not limited to, any
mortgage or pledge of, security interest in or lien or encumbrance on any
Property of the Company which secures any Indebtedness or any other obligation
of the Company.


“Lien Waiver” shall mean, with respect to each contractor or subcontractor of
the Company for the Project, a sworn statement and waiver of Liens covering all
work for which a




--------------------------------------------------------------------------------



payment is to be made to the date of payment, including disclaimers from
suppliers of fixtures, equipment and materials of any purchase money security
interest therein.


“Loan” means the loan or loans made by the Bank to the Company pursuant to this
Loan Agreement.


“Loan Account” means that account so designated established by the Bank within
the Fund.


“Loan Agreement” means this Loan Agreement dated as of June 3, 2013 between the
Bank and the Company as the same may be amended from time to time in accordance
with Section 7.4 hereof.


“Loan Origination Fee” means an amount equal to one percent (1.0%) of the
principal amount of the Loan.


“Mortgage” means the Company’s Indenture dated as of April 1, 1961, as
supplemented and amended by a Supplemental Indenture dated as of April 1, 1963,
a Supplemental Indenture dated as of February 1, 1969, a Supplemental Indenture
dated as of June 1, 1973, a Supplemental Indenture dated as of January 1, 1974,
a Supplemental Indenture dated as of June 1, 1983, a Supplemental Indenture
dated as of August 1, 1991, a Supplemental Indenture dated as of December 15,
1994, a Supplemental Indenture dated as of June 1, 1999, a Supplemental
Indenture dated as of June 1, 1999, a Supplemental Indenture dated as of August
1, 1999, a Supplemental Indenture dated as of March 15, 2001, a Supplemental
Indenture dated as of April 1, 2002, a Supplemental Indenture dated as of August
1, 2003, a Supplemental Indenture dated as of November 1, 2004, a Supplemental
Indenture dated as of March 1, 2006, a Supplemental Indenture dated as of May
15, 2009, a Supplemental Indenture dated as of September 15, 2008, the
Supplemental Indentures dated as of June 15, 2009, a Supplemental Indenture
dated as of December 21, 2012 and by Supplemental Indenture U.


“Mortgaged Property” means all of the properties, revenues and other rights of
the Company described in the Mortgage.


“MPUC” means the Maine Public Utilities Commission.


“Person” shall include an individual, association, unincorporated organization,
corporation, partnership, joint venture, or government or agency or political
subdivision thereof.


“Project” means the project described in Exhibit A hereto.


“Project Costs” means the incurred costs, including issuance costs, of the
Company which are eligible for financial assistance from the Fund under the Act,
which are allowable costs under the Regulations and which are reasonable,
necessary and allocable by the Company to the Project under generally accepted
accounting principles, an estimate of which is set forth in Exhibit B hereto and
made a part hereof.


“Property” shall mean any and all assets of the Company, any land, leasehold
interests, buildings, machinery, equipment, hardware, and inventory of the
Company wherever located and whether now owned or hereafter acquired, any and
all rights, titles and interests in and to any and all fixtures, and property
whether real or personal, tangible or intangible and wherever situated and
whether now owned or hereafter acquired.


“Rates” means the rates established by the Company for water service approved by
the MPUC.




--------------------------------------------------------------------------------





“Regulations” means the regulations of DHHS, adopted pursuant to and in
furtherance of the Act, as such may be amended from time to time.


“Resolution” means the resolution adopted by the Bank approving the Loan.


“Safe Drinking Water Act” means the federal Safe Drinking Water Act, 42 U.S.C.
§300g et. seq.


“Servicing Fee” means five percent (5%) of the payments of principal and
interest due on the Loan in any year, or such lesser amount as shall be
designated by the Bank.


“State” means the State of Maine.


“Supplemental Indenture U” means the indenture supplemental to the Mortgage
dated as of June 3, 2013 in the form set forth in Exhibit K hereto.


“Technical Consultant” means an entity with engineering and technical expertise
in the area of municipal drinking water systems which shall be designated by the
Bank, and may include DHHS.


“Trustee” means U.S. Bank National Association, or its successors in trust, as
trustee under the Mortgage and Supplemental Indenture U.


Section 1.2. Rules of Construction. Unless the context clearly indicates to the
contrary, the following rules shall apply to the construction of this Loan
Agreement:


(a)    Words importing the singular number shall include the plural number and
vice versa.


(b)    All references herein to particular articles or sections are references
to articles or sections of this Loan Agreement.


(c)    The captions and headings herein are solely for convenience of reference
and shall not constitute a part of this Loan Agreement nor shall they affect its
meaning, construction or effect.


(d)    The terms “hereby”, “hereof”, “hereto”, “herein”, “hereunder” and any
similar terms, as used in this Loan Agreement refer to the Loan Agreement in its
entirety and not the particular article or section of this Loan Agreement in
which they appear, and the term “hereafter” means after, and the term
“heretofore” means before, the date of execution of this Loan Agreement.




ARTICLE II
REPRESENTATIONS


Section 2.1. Representations of the Bank. The Bank represents and warrants as
follows:


(a)    The Bank is a public body corporate and politic, and an instrumentality
of the State, established and existing under the laws of the State, including
the Act. The Bank is authorized to use amounts in the Loan Account of the Fund
to make the Loan to the Company, in each case to undertake and complete the
Project;




--------------------------------------------------------------------------------





(b)    The Bank has complied with the provisions of the Act and has full power
and authority to execute and deliver this Loan Agreement and to consummate the
transactions contemplated hereby and perform its obligations hereunder;


(c)    The Bank is not in default under any of the provisions of the laws of the
State which would affect its existence or its powers referred to in the
preceding paragraph (b);


(d)    By Resolution duly adopted by the Bank and still in full force and
effect, the Bank has authorized the execution, delivery and due performance of
the Loan Agreement and the taking of any and all action as may be required on
the part of the Bank to carry out, give effect to and consummate the
transactions contemplated by each of the foregoing, and all approvals necessary
in connection with the foregoing have been received;


(e)    The execution and delivery by the Bank of this Loan Agreement and the
consummation of the transactions contemplated hereby will not violate any
indenture, mortgage, deed of trust, note, loan agreement or other contract or
instrument to which the Bank is a party or by which it is bound, or to the best
of the Bank’s knowledge, any judgment, decree, order, statute, rule or
regulation applicable to the Bank, and all consents, approvals, authorizations
and orders of governmental or regulatory authorities which are required for the
consummation of the transactions contemplated thereby have been obtained; and


(f)    There is no action, suit, proceeding or investigation at law or in equity
before or by any court, public board or body pending or, to the knowledge of the
Bank, threatened against or affecting the Bank, or to the knowledge of the Bank,
any basis therefor, wherein an unfavorable decision, ruling, or finding would
adversely affect the transactions contemplated hereby or which, in any way,
would adversely affect the validity of this Loan Agreement or any agreement or
instrument to which the Bank is a party and which is used or contemplated for
use in consummation of the transactions contemplated by each of the foregoing.


Section 2.2. Representations of the Company. The Company represents and warrants
as follows:


(a)    The Company is a public water system constituting a “Municipality” within
the meaning of paragraph C of subsection 7-A of Section 5903 of the Act and
incorporated under the laws of the State;


(b)    The Company has been duly incorporated and is validly existing as a
corporation under the laws of the State, it has full legal right, power and
authority to enter into this Loan Agreement, Supplemental Indenture U and the
Bond and to carry out and consummate all transactions contemplated hereby and
thereby and it has, by proper action, duly authorized the execution and delivery
of this Loan Agreement, Supplemental Indenture U and the Bond. Attached in
Exhibit M hereto are copies of (i) the Company’s articles of incorporation,
certified by the Secretary of State of the State, and a good-standing
certificate and (ii) certified copies of its Bylaws and resolutions of its
governing body authorizing the execution and delivery of the Loan Agreement,
Supplemental Indenture U and the Bond;


(c)    The execution and delivery of this Loan Agreement, Supplemental Indenture
U and the Bond, and the consummation of the transactions herein and therein




--------------------------------------------------------------------------------



contemplated, will not conflict in any material respect with, or constitute a
breach of, or default by it under its articles of incorporation, its bylaws, or
any statute, indenture, mortgage, deed of trust, lease, note, loan agreement or
other agreement or instrument to which it is a party or by which it or its
properties are bound, and will not constitute a violation of any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it or any of its activities or properties. Additionally, the Company is not in
breach, default or violation of any statute, indenture, mortgage, deed of trust,
lease, note, loan agreement or other agreement or instrument which would allow
the obligee or obligees thereof to take any action which would preclude
performance of this Loan Agreement, the Mortgage, Supplemental Indenture U or
the Bond by the Company;


(d)    There are no actions, suits or proceedings of any type whatsoever pending
or, to its knowledge, threatened against or affecting the Company or its assets,
properties or operations which, if determined adversely to it or its interests,
could have a material adverse effect upon its financial condition, assets,
properties or operations and the Company is not in default with respect to any
order or decree of any court or any order, regulation or decree of any federal,
state, municipal or governmental agency, which default would materially and
adversely affect its financial condition, assets, properties or operations or
the completion of construction, equipping and operation of the Project to be
financed or refinanced from the proceeds of the Loan;


(e)    Neither any information, exhibit or report furnished to the Bank by the
Company in connection with the negotiation of this Loan Agreement, the Mortgage,
Supplemental Indenture U or the Bond nor any of the foregoing representations
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading;


(f)    The Company represents and warrants that, to the best of the Company’s
knowledge, after due inquiry and investigation, (i) there are no Hazardous
Materials on the Mortgaged Property, except those in compliance with all
applicable federal, State and local laws, ordinances, rules and regulations,
(ii) no owner or occupant nor any prior owner or occupant of the Mortgaged
Property has received any notice or advice from any governmental agency or any
source whatsoever with respect to Hazardous Materials on, from or affecting the
Mortgaged Property and (iii) there are no claims, litigation, administrative or
other proceedings, whether actual or threatened, or judgments or orders relating
to the location of Hazardous Material on the Mortgaged Property or on the
surrounding areas. The Company covenants that the Mortgaged Property shall be
kept free of Hazardous Materials, and neither the Company nor any occupant of
the Mortgaged Property shall use, transport, store, dispose of or in any manner
deal with Hazardous Materials on the Mortgaged Property, except in compliance
with all applicable federal, State and local laws, ordinances, rules and
regulations. The Company shall comply with, and ensure compliance by all
occupants of the Mortgaged Property with, all applicable federal, State and
local laws, ordinances, rules and regulations, and shall keep the Mortgaged
Property free and clear of any Liens imposed pursuant to such laws, ordinances,
rules and regulations. In the event that the Company receives any notice or
advice from any governmental agency or any source whatsoever with respect to
Hazardous Materials on, from or affecting the Mortgaged Property, the Company
(at its own expense) shall immediately notify the Bank. The Company shall
conduct and complete all investigations, studies, sampling, and testing, and all
remedial actions necessary to clean up and remove all Hazardous Materials from
the Mortgaged Property in accordance with all applicable federal, State and
local laws, ordinances, rules and regulations. The obligations and liabilities
of the Company under this paragraph shall




--------------------------------------------------------------------------------



survive any entry of a judgment of foreclosure or the delivery of a deed in lieu
of foreclosure of the Mortgage. For purposes of this section, due inquiry and
investigation shall mean a reasonable review of the records of the Company but
shall not be deemed to require a formal site assessment or environmental
testing;


(g)    The Bond constitutes a validly issued, legally binding obligation of the
Company secured as set forth therein;


(h)    The Company has full legal right and authority and all necessary permits,
licenses and approvals (other than such permits, licenses or approvals which are
not, by their nature, obtainable prior to substantial completion of the Project)
required as of the date hereof to own the Project, to carry on its activities
relating thereto, to undertake and complete the Project and to carry out and
consummate all transactions contemplated by this Loan Agreement;


(i)    The Company represents that it has not made any commitment or taken any
action which will result in a valid claim for any finders’ or similar fees or
commitments in respect of the issuance and sale of the Bond and the making of
the Loan under this Loan Agreement;


(j)    Each of the facilities comprising a part of the Project is eligible for
financing from the Fund and its estimated cost is equal to or in excess of
$1,409,888. The Company intends the Project to be and continue to be an Eligible
Project under the Safe Drinking Water Act and the Act during the term of this
Loan Agreement;


(k)    The Project is, or will, when completed, be in compliance with all
applicable federal, State and local laws and ordinances (including rules and
regulations) relating to zoning, building, safety and environmental quality. The
Company intends to proceed with due diligence to complete the Project pursuant
to Section 4.1 hereof. The Company will comply with all requirements of DHHS
necessary to construct the Project;


(l)    The Company represents that it is in compliance with §5953-B(3)(E) of the
Act and copies of DHHS approval and certifications required thereby are attached
as Exhibit I; and


(m)    The Company has pledged all of its revenues under the Mortgage to the
holders of all bonds issued thereunder, including the Bond.




ARTICLE III
LOAN PROVISIONS


Section 3.1. Loan Clauses. (A) The Loan. Subject to the conditions and in
accordance with the terms of this Loan Agreement, the Bank hereby agrees to make
the Loan and the Company hereby agrees to accept the Loan. The Loan shall be in
the aggregate principal amount of $1,409,888. As security for the obligation of
the Company to repay the principal amount of the Loan, the Company hereby agrees
to sell to the Bank the Bond in the original principal amount of $1,409,888 and
in the form attached hereto as Exhibit E.


(B)    Maturities, Interest Rates, Redemption Provisions. The Bond will bear
interest from the date of its issuance and delivery payable on October 1 and
April 1 of each year commencing October 1, 2013. Subject to any applicable legal
limitations, the principal amounts, maturities, redemption premiums and the rate
or rates of interest borne by the Bond shall be as




--------------------------------------------------------------------------------



set forth in Exhibit D. The principal amount of the Loan, if not previously
paid, shall be due on April 1, 2033.


Section 3.2. Security for Loan. (A) The Company has delivered or caused to be
delivered to the Trustee, at the Company’s expense, a title insurance policy in
an amount at least equal to the aggregate amount of the bonds outstanding under
the Mortgage, including the Bond, with respect to the Mortgaged Property
satisfactory to the Bank and its counsel.


(B)    The Bond is issued under, and secured pro rata with all series of bonds
outstanding under, the Mortgage, as it may be amended and supplemented.


Section 3.3. Other Amounts Payable. The Company hereby expressly agrees to pay
to the Bank:


(1)    the Bank’s Loan Origination Fee;


(2)    the Bank’s issuance costs for the Loan made hereunder; and


(3)    the Bank’s Servicing Fee, which shall be payable in semi-annual
installments on each Interest Payment Date.


Section 3.4. Intentionally Omitted.


Section 3.5. Deposit of Loan Proceeds. Proceeds of the Loan shall be retained by
the Bank until disbursed to the Company pursuant to this Loan Agreement.
Earnings on undisbursed amounts of the Loan shall be for the account of the
Bank.


Section 3.6. Disbursement of Loan Proceeds.


(A)Copies of each requisition (the form of which is attached hereto as Exhibit
F) shall be delivered to the Bank and the Technical Consultant. Each requisition
shall contain Lien Waivers and bills, invoices, evidence of payment or such
other evidence that Project Costs for which disbursement is requested has been
incurred by the Company.


(B)The Bank will make payments of proceeds of the Loan to the Company upon
submission of a requisition approved by the Bank and the Technical Consultant.


Section 3.7. Remedies. If (i) the Company or any authorized representative is
not complying with federal or State laws, regulations, or requirements relating
to the Project and following due notice by the Bank the Project is not brought
into compliance within a reasonable period of time, (ii) the Company is in
violation of any covenant set forth herein, or (iii) the Company shall sell all
or substantially all of the Project to a third party other than a municipality
or municipal corporation or other than pursuant to a condemnation order or in
lieu of, or under threat of, condemnation:


(A)    The Bank may deny certification of disbursement requests until the
Project is brought into compliance or the covenant violation is cured, by
written notice of such determination of noncompliance or violation and denial,
and until such time as the Bank revokes such determination of noncompliance or
violation and denial; and


(B)    The Bank shall have all the remedies permitted by law and by this Loan
Agreement, including the remedies set forth in Section 6.2 herein.






--------------------------------------------------------------------------------



The Bank may rely on any advice or direction received by it from the Technical
Consultant in making any determination under this Section 3.7.


Section 3.8. Effective Date and Term. This Loan Agreement shall become effective
upon its execution and delivery by the parties hereto, shall remain in full
force and effect from such date and shall expire on such date as the Bond shall
be discharged and satisfied in accordance with the provisions thereof.




ARTICLE IV
THE PROJECT


Section 4.1. Completion of the Project. (A) The Company agrees that it will
undertake and complete the Project for the purposes and in the manner set forth
in this Loan Agreement and in accordance with all federal, State and local laws,
ordinances and regulations applicable thereto. The Company shall obtain all
necessary approvals from any and all governmental agencies requisite to the
completion of the Project. Upon completion of the Project, the Company shall
obtain all required permits and authorizations from appropriate authorities, if
required, for operation and use of the Project as contemplated by this Loan
Agreement.


(B)    The Company shall provide or cause to be provided payment and performance
bonds assuring the performance of the work to be performed under all
construction contracts entered into with respect to the Project and payment of
all contractors and subcontractors
thereunder. All payment and performance bonds required hereunder shall be issued
by
independent surety companies authorized to transact business in the State.


(C)
The Company will take and institute such proceedings as shall be necessary

to cause and require all contractors and material suppliers to complete their
contracts diligently and in accordance with the terms of the contracts
including, without limitation, the correcting of defective work.


Section 4.2. Payment of Additional Project Costs. In the event that Loan
proceeds are not sufficient to pay the costs of the Project in full, the Company
shall nonetheless complete the Project and pay that portion of the Project Costs
as may be in excess of available Loan proceeds, and shall not be entitled to any
reimbursement therefor from the Bank or the holders of any Bonds, except from
the proceeds of additional financing which may be provided by the Bank pursuant
to a project financing agreement.


Section 4.3. Completion Certificate. The Company shall deliver to the Bank and
the Technical Consultant a certificate of an authorized officer stating that the
Project has been completed in accordance with this Loan Agreement within seven
(7) Business Days following such completion. The Company shall in addition
notify the Bank and the Technical Consultant in writing within thirty (30) days
of the actual date of initiation of operation of the Project.


Section 4.4. No Warranty Regarding Condition, Suitability or Cost of Project.
Neither the Bank nor the Technical Consultant makes any warranty, either express
or implied, as to the Project or its condition or that it will be suitable for
the Company’s purposes or needs, or that the




--------------------------------------------------------------------------------



proceeds of the Loan will be sufficient to pay the costs of the Project. Review
or approval of engineering reports, facilities plans, design drawings and
specifications or other documents or the inspection of Project construction by
the Technical Consultant or the Bank does not relieve the Company of its
responsibility to properly plan, design, build and effectively operate and
maintain the Project as required by laws, regulations, permits and good
management practices. The Technical Consultant and the Bank or their
representatives are not responsible for increased costs resulting from defects
in the plans, design drawings and specifications or other Project documents.
Nothing in this section prohibits the Company from requiring more assurances,
guarantees, or indemnity or other contractual requirements from any party
performing Project work.


Section 4.5. Insurance. (A) The Company will keep, or cause to be kept, the
Project insured against loss or damage by fire, flood, lightning, windstorm,
vandalism, malicious mischief and other hazards, casualties, contingencies and
all other “extended coverage” risks to their full insurable value (subject to
such deductibles and exclusions as the Company deems reasonable and prudent and
as are customary for public water systems similarly situated), and will promptly
pay when due all premiums on such insurance.


(B)    Each insurance policy maintained pursuant to subsection 4.5(A) hereof
shall contain in a form acceptable to the Bank (1) a provision to the effect
that the policy will not be cancelled without at least ten days prior written
notice to the Bank, (2) the standard waiver of subrogation and endorsement, and
(3) any other endorsement required by the Bank. The Company shall deliver
satisfactory evidence of continuing coverage to the Bank at least thirty days
before the expiration of the old policies.


(C)    The Company shall carry and maintain such public liability insurance for
personal injuries or property damage to the extent and in the manner customary
for similar public water systems similarly situated. Any insurance issued in
compliance with this subsection 4.5(C) shall contain a provision to the effect
that the policy will not be canceled without at least ten days prior written
notice. The Company shall deliver satisfactory evidence of continuing coverage
to the Bank at least thirty days before the expiration of the old policies.


ARTICLE V
COVENANTS


Section 5.1. Application of Loan Proceeds. The Company will apply the proceeds
of the Loan solely for the eligible costs of the Project.


Section 5.2. Construction of the Project. The Company will cause the Project to
be designed and constructed in accordance with plans and specifications
delivered to the Technical Consultant and consistent with Exhibit A hereto, and
will proceed with the acquisition and construction of the Project in conformity
with law and with all applicable requirements of governmental authorities having
jurisdiction with respect thereto, subject to such modifications of plans and
specifications as may be approved by the Technical Consultant as necessary or
advisable to effectuate the purposes of the Act.




--------------------------------------------------------------------------------





Section 5.3. Completion of the Project. The Company shall, with all practical
dispatch and in a sound and economical manner consistent in all respects with
Sections 4.1 and 4.2 hereof, complete or cause to be completed the acquisition
and construction of the Project, and do all other acts and things necessary and
possible to entitle it to receive Rates with respect to the Project at the
earliest practicable time and obtain from the Technical Consultant a
certification of completion of the Project. The Company shall cause to be
prepared as-built plans and specifications for the Project at or prior to
completion thereof.


Section 5.4. Operation and Maintenance. After completion of the Project, the
Company shall at all times operate the Project or otherwise cause the Project to
be operated properly and in a sound and economical manner and shall maintain,
preserve and keep the Project or cause the Project to be maintained, preserved
and kept, in good repair, working order and condition, and shall from time to
time make, or cause to be made, all necessary and proper repairs, replacements
and renewals so that at all times the operation of the Project may be properly
conducted in a manner that is consistent with prudent engineering and operating
practices, and the Company shall not discontinue operation of or sell or
otherwise dispose of the Project, except for portions of the Project sold or
otherwise disposed of in the course of ordinary repair and replacement of
obsolete or worn out parts, without the approval of the Bank so long as the Loan
is outstanding and except for a release of the Project or any part thereof from
the lien of the Mortgage pursuant to the provisions of Article V thereof. Any
request for approval shall be accompanied by a letter from the Technical
Consultant approving the proposed discontinuance, sale or disposition.


Section 5.5. Compliance With Law. The Company will at all times construct and
operate the Project and otherwise cause the Project to be constructed and
operated in compliance with all applicable federal, State and local laws,
ordinances, rules, regulations, permits, approvals and this Loan Agreement.


Section 5.6. Covenants as to Corporate Existence; Etc. The Company hereby
covenants:


(a)    Except as otherwise expressly provided herein, to preserve its corporate
or other separate legal existence and all its rights and licenses to the extent
necessary or desirable in the operation of its business and affairs and to be
qualified to do business in each jurisdiction where its ownership of Property or
the conduct of its business requires such qualifications; provided, however,
that nothing herein contained shall be construed to obligate it to retain or
preserve any of its rights or licenses no longer used or useful in the conduct
of its business.


(b)    At all times to cause its business to be carried on and conducted and its
Property to be maintained, preserved and kept in good repair, working order and
condition and all needful and proper repairs, renewals and replacements thereof
to be made.


(c)    To do all things reasonably necessary to conduct its affairs and carry on
its business and operations in such manner as to comply in all material respects
with any and




--------------------------------------------------------------------------------



all applicable laws of the United States and the several states thereof and duly
to observe and conform to all valid orders, regulations or requirements of any
governmental authority relative to the conduct of its business and the ownership
of its Property; provided, nevertheless, that nothing herein contained shall
require it to comply with, observe and conform to any such law, order,
regulation or requirement of any governmental authority so long as the validity
thereof or the applicability thereof to it shall be contested in good faith;
provided, however, that no such contest shall subject the Bank to the risk of
any liability, and, in any event, that the Company shall indemnify the Bank
against any liability resulting from such contest.


(d)    Promptly to pay all lawful taxes, governmental charges and assessments at
any time levied or assessed upon or against it or its Property; provided,
however, that it shall have the right to contest in good faith any such taxes,
charges or assessments or the collection of any such sums and pending such
contest may delay or defer payment thereof; provided, however, that no such
contest shall subject the Bank to the risk of any liability, and, in any event,
that the Company shall indemnify the Bank against any liability resulting from
such contest.


Section 5.7. Additional Indebtedness. The Company will not issue any
indebtedness secured by assets or revenues of the Company to any Person,
including the Bank, whose security interest is senior to that of the Trustee
under the Mortgage on behalf of the holders of bonds issued and to be issued
under the Mortgage, except as permitted by the Mortgage.


Section 5.8. Ownership. Subject to Section 5.4 hereof, the Company will at all
times retain ownership of the Project.


Section 5.9. Establishment of Project Accounts; Audits. The Company shall
maintain Project accounts in accordance with generally accepted accounting
standards as required by the MPUC. The Company will permit the Technical
Consultant and the Bank or their authorized representatives to review or audit
all records relating to the Project, and will produce or cause to be produced
all records relating to any work performed under the terms of this Loan
Agreement for examination at such times as may be designated by any of them or
their authorized representatives, and shall permit extracts and copies of
Project records to be made by them or their authorized representatives, and
shall fulfill information requests by them or their authorized representatives.


Section 5.10. Records. The Company will retain all files and records relating to
construction of the Project for at least six years following the date of
completion of the Project as certified pursuant to Section 4.3 hereof. All other
files and records relating to the Project shall be retained so long as this Loan
Agreement remains in effect. As-built plans and specifications for the Project
shall be retained for the useful life of the Project.


Section 5.11. Project Access. The Company shall permit representatives of the
Technical Consultant and the Bank to have access to the Project at all
reasonable times, and all contracts for construction or operation of all or a
portion of the Project shall contain provisions that permit




--------------------------------------------------------------------------------



such access and shall permit extracts and copies of Project records to be made
by the foregoing persons.


Section 5.12. Engineering Inspection. The Company shall provide competent and
adequate resident inspection of all Project construction, under the direction of
a professional engineer licensed in the State. The Company shall direct such
engineer to inspect work necessary for the construction of the Project and to
determine whether such work has been performed in accordance with the approved
plans and specifications. Any work not in accordance with approved plans and
specifications shall be remedied, unless such noncompliance is waived by DHHS
and the Bank.


Section 5.13. Intentionally Omitted.


Section 5.14. Rate Covenant. (A) The Company hereby certifies that it has
established and will charge Rates with respect to the Project, or the system of
which the Project is a part, in accordance with law and in amounts such that
revenues of the Company with respect to the Project shall be sufficient,
together with other funds available to the Company for such purposes, to pay all
costs of operating and maintaining the Project in accordance with this Loan
Agreement, including the establishment of reasonable or required reserves, and
to pay all amounts due under this Loan Agreement and the Bond.


(B)    The Company covenants that it shall, from time to time, revise and charge
Rates with respect to the Project such that the revenues and funds described in
paragraph (A) shall be sufficient to pay the costs described in paragraph (A).


Section 5.15. Notice of Impaired System. In the case of any material damage to
or destruction of the Project or any part thereof, or actual or threatened
proceedings for the purpose of taking or otherwise affecting by condemnation,
eminent domain or otherwise, all or a part of the Project, any action, suit or
proceeding at law or in equity or by or before any governmental instrumentality
or agency, or any other event whatsoever which may impair the ability of the
Company to construct or operate the Project or set and collect Rates, the
Company shall promptly notify the Bank.


Section 5.16. Compliance With Federal Program Requirements. The Company
covenants that the Project will comply with the Federal requirements applicable
to activities supported with federal funds, a list of which is included as
Exhibit J.


Section 5.17. Compliance With Federal Single Audit Act. The Company covenants to
comply with the requirements of the Federal Single Audit Act, to the extent it
applies to the expenditure of federal funds, including any portion of the Loan
the principal repayment of which has been forgiven. The Company agrees to submit
to the Bank copies of any audit prepared and filed pursuant to the requirements
of this Section.


Section 5.18. Continuing Information. The Company agrees to submit to the Bank
when available its annual report and audited annual financial statements.






--------------------------------------------------------------------------------





ARTICLE VI
EVENTS OF DEFAULT AND REMEDIES


Section 6.1. Events of Default. Each of the following events shall constitute
and be referred to herein as an “Event of Default”:


(a)    The Company shall fail to make any payment of the principal of, the
premium, if any, and interest, if any, on the Bond when and as the same shall
become due and payable, whether at maturity, by proceedings for redemption, by
acceleration or otherwise, in accordance with the terms thereof.


(b)    The Company shall fail duly to observe or perform any other covenant or
agreement on its part under this Loan Agreement for a period of thirty (30) days
after the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Company by the Bank. If the breach of
covenant or agreement is one which cannot be completely remedied within the
thirty (30) days after written notice has been given, it shall not be an Event
of Default as long as (i) the Company has taken active steps within the thirty
(30) days after written notice has been given to remedy the failure and is
diligently pursuing such remedy, and (ii) such failure is remedied within sixty
(60) days after written notice has been given or, if such failure cannot
reasonably be remedied within such sixty (60) days, the Company continues
thereafter to diligently pursue and obtain such remedy.


(c)    The entry of a decree or order by a court having jurisdiction in the
premises adjudging the Company a bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Company under the Federal Bankruptcy Code or any other
applicable federal or State law, or appointing a receiver, liquidator, assignee,
or sequestrator (or other similar official) of the Company or of any substantial
part of its Property, or ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) consecutive days.


(d)    The commencement by the Company of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the commencement of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Federal Bankruptcy Code or
any other similar applicable federal or State law, or the consent by it to the
filing of any such petition or to the appointment of a receiver, liquidator,
assignee, trustee or sequestrator (or other similar official) of the Company or
of any substantial part of its Property, or the making by it of an assignment
for the benefit of creditors, or the admission by it in writing of its inability
to pay its debts generally as they become due.


Upon having actual notice of the existence of an Event of Default, the Bank
shall serve written notice thereof upon the Company unless the Company has
expressly acknowledged the




--------------------------------------------------------------------------------



existence of such Event of Default in a writing delivered by the Company to the
Bank or filed by the Company in any court.


Section 6.2. Remedies in General. Upon the occurrence and during the continuance
of any Event of Default, the Bank may take such action as the Bank deems
necessary or appropriate to collect amounts due hereunder, to enforce
performance and observance of any obligation or agreement of the Company
hereunder or to protect the interests securing the same, and may, without
limiting the generality of the foregoing and in accordance with applicable law:


(a)    Exercise any or all rights and remedies given hereby or available
hereunder or given by or available under any other instrument of any kind
securing the Company’s performance hereunder.


(b)    Take any action at law or in equity to collect the payments then due on
the
Bond, whether on the stated due date or by declaration of acceleration or
otherwise, for damages or for specific performance or otherwise to enforce
performance and observance of any obligation, agreement or covenant of the
Company hereunder.


(c)    Apply to a court of competent jurisdiction for the appointment of a
receiver (but only in the case of an Event of Default not described in Section
6.1(b) hereof) of any or all of the property of the Company, such receiver to
have such powers as the court making such appointment may confer. The Company
hereby consents and agrees to the appointment of such receiver and that such
receiver may be given the right, power and authority, to the extent the same may
lawfully be given, to take possession of and operate and deal with such property
and the revenues, profits and proceeds therefrom, with like effect as the
Company could so do, and to borrow money and issue evidences of indebtedness as
such receiver.


(d)    Declare any or all of the unpaid principal and interest of the Loan due
and payable and exercise any rights and remedies under the Mortgage as the
holder of bonds secured thereby.


Section 6.3. Discontinuance or Abandonment of Default Proceedings. If any
proceedings taken by the Bank on account of any Event of Default shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely to the Bank, then and in every case the Bank and the Company shall be
restored to their former position and rights hereunder, respectively, and all
rights, remedies and powers of the Bank shall continue as though no such
proceeding had taken place.


Section 6.4. Remedies Cumulative. No remedy conferred upon or reserved to the
Bank hereby or now or hereafter existing at law or in equity or by statute,
shall be exclusive but shall be cumulative with all others. Such remedies are
not mutually exclusive and no election need be made among them, but any such
remedy or any combination of such remedies may be pursued at the same time or
from time to time so long as all amounts realized are properly applied and
credited as provided herein. No delay or omission to exercise any right or power
accruing upon




--------------------------------------------------------------------------------



any Event of Default shall impair any such right or power or shall be construed
to be a waiver thereof, but any such right or power may be exercised from time
to time and as often as may be deemed expedient by the Bank. No consent or
waiver, express or implied, by the Bank to or of any Event of Default shall be
construed as a consent or waiver to or of any other Event of Default. No waiver
of any Event of Default or other indulgence shall be effective unless expressed
in writing by the Bank. Any failure by the Bank to insist upon strict
performance by the Company or any Person of any of the terms or provisions of
this Loan Agreement shall not be deemed to be a waiver of any terms or
provisions of this Loan Agreement and the Bank shall have the right thereafter
to insist upon strict performance of any and all of such terms and provisions.
The Company agrees for itself, its successors and assigns, that the acceptance,
before the expiration of the right of redemption and after the commencement of
foreclosure proceedings of this Loan Agreement, of insurance proceeds, eminent
domain awards, rents or anything else of value to be applied on or to the
indebtedness arising under the Bond and/or secured by this Loan Agreement by the
Bank or any Person holding under it shall not constitute a waiver of such
foreclosure, and this Loan Agreement by the Company shall be that agreement
referred to in Section 6321 of Title 14 of the Maine Revised Statutes Annotated
as necessary to prevent such waiver of foreclosure. This Loan Agreement by the
Company is intended to apply to the acceptance and such application of any such
proceeds, awards, rents and other sums or anything else of value whether the
same shall be accepted from, or for the account of, the Company or from any
other source whatsoever by the Bank or by any Person holding under the Company
at any time or times in the future while any of the indebtedness secured hereby
shall remain outstanding. In the event of any waiver of an Event of Default
hereunder, the parties shall be restored to their former positions and rights
hereunder, but no such waiver shall extend to any other or subsequent Event of
Default or impair any right arising as a result thereof.


Section 6.5. Application of Moneys Collected. Any amounts collected pursuant to
action taken under this Article VI shall be credited against amounts due on the
Bond.


Section 6.6. Attorneys’ Fees and Other Expenses. If, as a result of the
occurrence of an Event of Default, the Bank employs attorneys or incurs other
expenses for the collection of payments due hereunder or for the enforcement of
performance or observance of any obligation or agreement on the part of the
Company, the Company will, on demand, reimburse the Bank for the reasonable fees
of such attorneys and such other reasonable expenses so incurred.




ARTICLE VII
MISCELLANEOUS


Section 7.1. Notices. All notices, certificates or other communications
hereunder shall be sufficiently given, and shall be deemed given when hand
delivered or mailed by registered or certified mail, postage prepaid, return
receipt requested to the address set forth below:


(a)    Bank:
Maine Municipal Bond Bank
127 Community Drive




--------------------------------------------------------------------------------



P.O. Box 2268
Augusta, Maine 04338-2268
Attn:    Michael R. Goodwin


(b)    Technical Consultant:
State of Maine Department of Health and Human Services
11 State House Station
Augusta, Maine 04333-0011
Attn:    Division of Health and Engineering


(c)    Company:
The Maine Water Company
P.O. Box 310
West Rockport, Maine 04865
Attn:    President


Any of the foregoing parties may designate any further or different addresses to
which subsequent notices, certificates or other communications shall be sent, by
notice in writing given to the others.


Section 7.2. Binding Effect. This Loan Agreement shall inure to the benefit of
and shall be binding upon the Bank and the Company and their respective
successors and assigns.


Section 7.3. Severability. In the event any provision of this Loan Agreement
shall be held illegal, invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate, render unenforceable or
otherwise affect any other provision hereof.


Section 7.4. Amendments, Supplements and Modifications. This Loan Agreement may
be amended, supplemented or modified to provide for additional Loans by the Bank
to the Company. All amendments, supplements and modifications shall be in
writing between the Bank and the Company.


Section 7.5. Execution in Counterparts. This Loan Agreement may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.


Section 7.6. Applicable Law. This Loan Agreement shall be governed by and
construed in accordance with the laws of the State of Maine, including the Act.


Section 7.7. Captions. The captions or headings in this Loan Agreement are for
convenience only and shall not in any way define, limit or describe the scope or
intent of any provisions or sections of this Loan Agreement.


Section 7.8. Intentionally Omitted.






--------------------------------------------------------------------------------



Section 7.9. Further Assurances. The Company shall, at the request of the Bank,
authorize, execute, acknowledge and deliver such further resolutions,
conveyances, transfers, assurances, financing statements and other instruments
as may be necessary or desirable for better assuring, conveying, granting,
assigning and confirming the rights, security interests and agreements granted
or intended to be granted by this Loan Agreement and the Bond.


Section 7.10. Intentionally Omitted.


Section 7.11. Intentionally Omitted.


Section 7.12. Covenant Against Discrimination. The Company in the performance of
this Loan Agreement will not discriminate or permit discrimination against any
person or group of persons on the grounds of race, color, religion, national
origin, age, sex, marital status, physical handicap, political beliefs, mental
retardation or history of mental disorder in any manner prohibited by the laws
of the United States or of the State.


IN WITNESS WHEREOF, the Bank and the Company have caused this Loan Agreement to
be executed and delivered, to be effective as of the 3rd day of June, 2013,
regardless of the actual date of execution and delivery.




MAINE MUNICIPAL BOND BANK






By:/s/ Michael Goodwin______
Its Executive Director




THE MAINE WATER COMPANY






By: /s/ Judith E. Wallingford______
Its President
















--------------------------------------------------------------------------------



Exhibit A






DESCRIPTION OF PROJECT


Camden Tank Replacement


The project consists of the replacement of the existing 577,000 gallon riveted
steel water storage tank in Camden, Maine with a new welded steel tank with a
capacity of 860,000 gallons. The additional capacity will improve fire
protection service to the Town of Camden and increase emergency supply capacity.




Silver Lake Road, Bucksport Tank Replacement


The project consists of the replacement of the existing 317,000 gallon riveted
steel water storage tank on Silver Lake Road in Bucksport, Maine.












Exhibit B






PROJECT COSTS


Camden Tank Replacement


Engineering, Legal         $20,000
Site Work and Piping         $66,000
Tank and Foundation        $849,000
Removal of Existing Tank     $15,000
Contingency             $50,000
Total Project Cost     $1,000,000




Silver Lake Road, Bucksport Tank Replacement


Engineering, Administration     $40,000
Site Work and Piping         $70,000
Tank and Foundation        $620,000




--------------------------------------------------------------------------------



Tank Mixing System         $40,000
Removal of Existing Tank     $50,000
Contingency             $82,000
Total Project Cost     $902,000






--------------------------------------------------------------------------------





Exhibit C


DESCRIPTION OF RATES
(See Attached Copy of MPUC-Approved Rates)
























--------------------------------------------------------------------------------



Exhibit D


INTEREST AND PRINCIPAL REPAYMENT SCHEDULE






    
PAYMENT DATE
BORROWER PAYMENT
ADMIN FEE
EQUITY LOAN PRINCIPAL
EQUITY LOAN INTEREST
RATE
TOTAL
October 1, 2013
$4,934.61
234.98
 
$4,699.63
1.0%
$4,934.61
April 1, 2014
$33,651.91
1,602.47
$25,000.00
$7,049.44
1.0%
$33,651.91
October 1, 2014
$7,270.66
346.22
 
$6,924.44
1.0%
$7,270.66
April 1, 2015
$33,520.66
1,596.22
$25,000.00
$6,924.44
1.0%
$33,520.66
October 1, 2015
$7,139.41
339.97
 
$6,799.44
1.0%
$7,139.41
April 1, 2016
$33,389.41
1,589.97
$25,000.00
$6,799.44
1.0%
$33,389.41
October 1, 2016
$7,008.16
333.72
 
$6,674.44
1.0%
$7,008.16
April 1, 2017
$33,258.16
1,583.72
$25,000.00
$6,674.44
1.0%
$33,258.16
October 1, 2017
$6,876.91
327.47
 
$6,549.44
1.0%
$6,876.91
April 1, 2018
$33,126.91
1,577.47
$25,000.00
$6,549.44
1.0%
$33,126.91
October 1, 2018
$6,745.66
321.22
 
$6,424.44
1.0%
$6,745.66
April 1, 2019
$59,245.66
2,821.22
$50,000.00
$6,424.44
1.0%
$59,245.66
October 1, 2019
$6,483.16
308.72
 
$6,174.44
1.0%
$6,483.16
April 1, 2020
$58,983.16
2,808.72
$50,000.00
$6,174.44
1.0%
$58,983.16
October 1, 2020
$6,220.66
296.22
 
$5,924.44
1.0%
$6,220.66
April 1, 2021
$58,720.66
2,796.22
$50,000.00
$5,924.44
1.0%
$58,720.66
October 1, 2021
$5,958.16
283.72
 
$5,674.44
1.0%
$5,958.16
April 1, 2022
$58,458.16
2,783.72
$50,000.00
$5,674.44
1.0%
$58,458.16
October 1, 2022
$5,695.66
271.22
 
$5,424.44
1.0%
$5,695.66
April 1, 2023
$58,195.66
2,771.22
$50,000.00
$5,424.44
1.0%
$58,195.66
October 1, 2023
$5,433.16
258.72
 
$5,174.44
1.0%
$5,433.16
April 1, 2024
$84,183.16
4,008.72
$75,000.00
$5,174.44
1.0%
$84,183.16
October 1, 2024
$5,039.41
239.97
 
$4,799.44
1.0%
$5,039.41
April 1, 2025
$83,789.41
3,989.97
$75,000.00
$4,799.44
1.0%
$83,789.41
October 1, 2025
$4,645.66
221.22
 
$4,424.44
1.0%
$4,645.66
April 1, 2026
$83,395.66
3,971.22
$75,000.00
$4,424.44
1.0%
$83,395.66
October 1, 2026
$4,251.91
202.47
 
$4,049.44
1.0%
$4,251.91
April 1, 2027
$83,001.91
3,952.47
$75,000.00
$4,049.44
1.0%
$83,001.91
October 1, 2027
$3,858.16
183.72
 
$3,674.44
1.0%
$3,858.16
April 1, 2028
$82,608.16
3,933.72
$75,000.00
$3,674.44
1.0%
$82,608.16
October 1, 2028
$3,464.41
164.97
 
$3,299.44
1.0%
$3,464.41
April 1, 2029
$108,464.41
5,164.97
$100,000.00
$3,299.44
1.0%
$108,464.41
October 1, 2029
$2,939.41
139.97
 
$2,799.44
1.0%
$2,939.41
April 1, 2030
$107,939.41
5,139.97
$100,000.00
$2,799.44
1.0%
$107,939.41
October 1, 2030
$2,414.41
114.97
 
$2,299.44
1.0%
$2,414.41
April 1, 2031
$107,414.41
5,114.97
$100,000.00
$2,299.44
1.0%
$107,414.41
October 1, 2031
$1,889.41
89.97
 
$1,799.44
1.0%
$1,889.41
April 1, 2032
$106,889.41
5,089.97
$100,000.00
$1,799.44
1.0%
$106,889.41
October 1, 2032
$1,364.41
64.97
 
$1,299.44
1.0%
$1,364.41
April 1, 2033
$274,246.81
13,059.37
$259,888.00
$1,299.44
1.0%
$274,246.81




$1,682,116.50
80,100.71
$1,409,888.00
$192,127.79
1.0%
$1,682,116.50







--------------------------------------------------------------------------------



REDEMPTION PRICE
UPON OPTIONAL REDEMPTION




The remaining Principal amount of the Bond and this Loan may be redeemed at any
time on or after the date the Project has been completed and the Company has
delivered to the Bank the completion certificate required by Section 4.3 of this
Loan Agreement, without premium, together with interest, if any, on the Bond
accrued and unpaid to the redemption date.






















--------------------------------------------------------------------------------



Exhibit E




FORM OF BOND




THIS BOND HAS NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION NOR WITH ANY SECURITIES COMMISSION,
AGENCY OR DIVISION OF ANY STATE OR COMMONWEALTH OF THE
UNITED STATES. IT MAY NOT BE SOLD, ASSIGNED OR OTHERWISE
DISPOSED OF EXCEPT UPON SUCH REGISTRATION OR
EXEMPTION THEREFROM.


THE MAINE WATER COMPANY
FIRST MORTGAGE BOND, SERIES V, 1.0%
DUE April 1, 2033
DATE OF BOND: __________
No. V-1    ________________________________________________    $_______________


THE MAINE WATER COMPANY, a corporation organized and existing under the laws of
the State of Maine (hereinafter called the “Company”, which term shall include
any successor corporation as defined in the Indenture hereinafter referred to),
for value received, hereby promises to pay to ___________________, on the 1st
day of April, 2033, at the office or agency of U.S. Bank National Association,
as successor Trustee under the Indenture hereinafter referred to (hereinafter,
together with its successors referred to as the “Trustee”), or its successors in
said trust, the sum of up to ________________________________________________
_______________Dollars ($___________) or such lesser amount as shall then be due
and outstanding under the Loan Agreement, as hereinafter defined, in coin or
currency of the United States of America which at the time of payment is legal
tender for public and private debts and to pay interest thereon (computed on the
basis of a 360-day year, 30-day month) to the registered owner hereof, at said
office or agency of the Trustee from the date hereof at the rate of one percent
(1.0%) per annum, in like coin or currency, semi-annually on the first day of
October and the first day of April in each year, commencing October 1, 2013.


This Bond is one of an authorized issue of bonds of the Company known as its
First Mortgage Bonds, limited in aggregate principal amount as provided in the
Indenture hereinafter mentioned, all issued and to be issued in one or more
series under and equally secured (except insofar as a sinking fund established
in accordance with any indenture supplemental thereto may afford additional
security for the bonds of any specific series) by a mortgage indenture
(hereinafter called the “Indenture”), executed by the Company to First National
Bank of Portland, under which U.S. Bank National Association now acts as
successor Trustee, dated as of April 1, 1961, as amended, to which Indenture, as
amended, and to all indentures supplemental thereto reference is hereby made for
a description of the property mortgaged and pledged, the nature and extent of
the security, the terms and conditions upon which the bonds are issued and are
to be secured, and the rights of the registered owners thereof and of the
Trustee in respect of




--------------------------------------------------------------------------------



such security. As provided in the Indenture, as amended, said bonds may be
issued in series for various principal sums, may bear different dates and mature
at different times, may bear interest at different rates, and may otherwise vary
as in the Indenture, as amended, provided or permitted. This Bond is one of the
bonds described in the Indenture, as amended, and in a Supplemental Indenture U,
dated as of June 3, 2013 (hereinafter referred to as “Supplemental Indenture
U”), and designated in Supplemental Indenture U as “First Mortgage Bonds, Series
V, 1.0%” (hereinafter referred to as the “Bonds of Series V”). To the extent
permitted by, and as provided in, the Indenture, as amended, modifications or
alterations of the Indenture, as amended, or of any indenture supplemental
thereto, and of the rights and obligations of the Company and of the holders of
the bonds issued and to be issued thereunder, may be made with the consent of
the Company by an affirmative vote of the holders of not less than sixty-six and
two-thirds percent (66 2/3%) in principal amount of the bonds then outstanding
under the Indenture, as amended, and entitled to vote, at a meeting of
bondholders called and held as provided in the Indenture, as amended, and by an
affirmative vote of the holders of not less than sixty-six and two-thirds
percent (66 2/3%) in principal amount of the bonds of any series then
outstanding under the Indenture, as amended, and entitled to vote and affected
by such modification or alteration, in case one or more but less than all of the
series of the bonds then outstanding under the Indenture, as amended, are so
affected, or in either case by the written consent of the holders of such
percentages of bonds; provided, however, that no such modification or alteration
shall be made which will affect the terms of payment of the principal of this
Bond, which are unconditional, or reduce the percentage referred to above
required for the taking of any such action.


The Company has entered into a Loan Agreement (the “Loan Agreement”) dated as of
June 3, 2013 with the Maine Municipal Bond Bank, providing for a loan to the
Company to finance the costs of the acquisition and construction of equipment
and facilities for improvement of the Company's water supply and water
distribution system.


All of the Bonds of Series V have been issued in the name of the Maine Municipal
Bond Bank in satisfaction of payments required to be made by the Company
pursuant to the Loan Agreement to evidence its obligation to make such payments.


Bonds of Series V issued upon any transfer of the Bonds of Series V in part, if
permitted, shall be in the aggregate principal amount equal to the principal
amount then outstanding of the Bond so transferred, and in denominations of not
less than $100,000, or the remaining principal amount then outstanding,
whichever is less.


The Bonds of Series V may be redeemed in whole at any time or in part on any
payment date, at the option of the Company for an amount equal to the principal
amount of the Bonds of Series V called for redemption.


This Bond is also subject to mandatory redemption or optional redemption in the
circumstances, on the terms and at the applicable prices provided in said
Supplemental Indenture U.






--------------------------------------------------------------------------------



To exercise the option to redeem Bonds of Series V, the Company shall give
written notice to the registered owner of the Bonds of Series V, to be redeemed
specifying (i) the date of the intended redemption of the Bonds of Series V, and
(ii) the principal amount of the Bonds of Series V to be redeemed. In the event
that there exists more than one Bond of Series V on the date of a partial
redemption, the redemption payment shall be applied ratably to the outstanding
Bonds of Series V. If the Company exercises such option, the Company shall
redeem the Bonds of Series V so called for redemption on the date fixed for
redemption by depositing with the Trustee on or before such date funds
sufficient to pay the principal amount of such Bonds of Series V so called for
redemption. Except as modified hereby, the provisions of the Indenture with
respect to the redemption of bonds generally shall apply to the redemption of
Bonds of Series V.


In the event that all or substantially all the property of the Company at the
time subject to the lien of the Indenture, as amended, as a first mortgage lien
thereon or all or substantially all of the property of the Company at the time
so subject to such lien which is used or useful in connection with the business
of the Company as a public utility supplying water and sewage services shall be
released from the lien of the Indenture, as amended, under the provisions of
Section 5.3 or 5.6 thereof, the award or consideration for such property
(together with any other moneys held by the Trustee under the Indenture, as
amended) shall be applied by the Trustee to the redemption in full of all bonds
then outstanding, any moneys held for the account of any particular bonds being
applied to the redemption or payment, if matured, of such bonds. In such event,
the Bonds of Series V shall be redeemed at a redemption price equal to the
outstanding principal amount of the Bonds of Series V to be redeemed. If the
moneys then in the hands of the Trustee available for such purpose shall not be
sufficient for such redemption in full, the Company shall deposit with the
Trustee on or before the date fixed for redemption an amount sufficient to
enable the Trustee to pay the full redemption prices of the bonds at the rate or
rates applicable together with all expenses in connection with such redemption.
If the Company shall default in its obligation to deposit any such amount with
the Trustee, the moneys in the hands of the Trustee available for such purpose
(together with any moneys thereafter received) shall be applied by the Trustee
to the partial payment of all bonds then outstanding, pro rata in proportion to
the respective amounts then due and owing thereon for principal and premium (if
any), but until the full amount then due and owing on the bonds shall have been
paid, no such partial payment shall discharge the obligation of the Company on
any bonds, except to the extent of such partial payment. Notice of any such
partial pro rata payment shall be given by the Trustee not later than one week
after the date upon which the bonds are called for redemption. Subsequently, if
any additional moneys applicable to an additional partial payment or to the
payment of the entire balance then due on the bonds shall be received by the
Trustee, the Trustee shall with reasonable promptness give like notice of any
such payment (specifying a date within ten days after the date of such notice)
with like effect.


The principal of this Bond may be declared or may become due prior to its
maturity date, in the manner and with the effect and subject to the conditions
provided in the Indenture, as amended, upon the happening of an event of default
as defined in the Indenture, as amended, subject, however, to the right, under
certain circumstances, of the holders or registered owners of a majority in
principal amount of the bonds outstanding (or, if such event of default be a
default




--------------------------------------------------------------------------------



only in the payment of any principal of, or premium or interest on, the bonds of
any particular series, the holders or registered owners of a majority in
principal amount of the bonds of such series outstanding) to annul such
declaration.


This Bond is transferable by the registered owner hereof, in person or by duly
authorized attorney, on books of the Company to be kept for that purpose at the
office of U.S. Bank National Association, in the City of Boston, Massachusetts,
upon surrender hereof at such office for cancellation and upon presentation of a
written instrument of transfer duly executed, and thereupon U.S. Bank National
Association shall issue in the name of the transferee or transferees, and the
Trustee shall authenticate and deliver, a new registered Bond or Bonds of Series
V, in authorized denominations, of an aggregate principal amount equal to the
principal amount then outstanding of the Bond so surrendered; and the owner of
any registered Bond or Bonds of Series V may surrender the same as aforesaid at
said office in exchange for bonds of like form, of other authorized
denominations; all upon payment of the charges and subject to the terms and
conditions specified in the Indenture, as amended.


No recourse shall be had for the payment of the principal of this Bond or for
any claim based hereon or otherwise in respect hereof or of the Indenture, as
amended, or of any indenture supplemental thereto against any incorporator,
stockholder, director or officer, as such, past, present or future, of the
Company or of any such predecessor or successor corporation, either directly or
through the Company or any such predecessor or successor corporation, by virtue
of any constitution, statute or rule of law or equity, or by the enforcement of
any assessment or penalty, or otherwise howsoever; all such liability being, by
the acceptance hereof and as part of the consideration for the issue hereof,
expressly waived and released by every holder or registered owner hereof, as
more fully provided in the Indenture, as amended.


This Bond shall not be entitled to any benefit under the Indenture, as amended,
or any indenture supplemental thereto, and shall not become valid or obligatory
for any purpose, until U.S. Bank National Association, successor Trustee under
the Indenture, as amended, or a successor trustee thereunder shall have signed
the form of authentication certificate endorsed hereon.


IN WITNESS WHEREOF, THE MAINE WATER COMPANY has caused this bond to be signed in
its name by its Treasurer or an Assistant Treasurer and countersigned by its
President or a Vice President and its corporate seal to be hereto affixed and
attested by its Clerk, and this Bond to be dated the ___ day of ____________,
_____.




TRUSTEE’S AUTHENTICATION            THE MAINE WATER COMPANY
CERTIFICATE


This bond is one of the bonds, of            By___________________________    
the series designated therein, described        Treasurer/Assistant Treasurer
in the within-mentioned Indenture, as
amended, and Supplemental




--------------------------------------------------------------------------------



Indenture U.                        Countersigned:


U.S. BANK NATIONAL ASSOCIATION,
as Trustee                        By______________________________
President/Vice President
By________________________________
Authorized Signatory
Attest:




________________________________
Clerk














--------------------------------------------------------------------------------



Exhibit F


FORM OF REQUISITION
FOR DISBURSEMENT OF
LOAN PROCEEDS


[loanagreementedgarfil_image1.gif]






--------------------------------------------------------------------------------



APPROVAL OF MAINE MUNICIPAL BOND BANK


Requisition Number _______ is [approved] [approved in part] [not approved] by
the Maine Municipal Bond Bank pursuant to Section 3.6 of the Loan Agreement
dated as of June 3, 2013 between the Maine Municipal Bond Bank and the Company.


Maine Municipal Bond Bank
Date: _________
By:_________________________
















    












--------------------------------------------------------------------------------



Exhibit G




INTENTIONALLY OMITTED


























--------------------------------------------------------------------------------



Exhibit H






INTENTIONALLY OMITTED


























--------------------------------------------------------------------------------



Exhibit I


DEPARTMENT OF HEALTH AND HUMAN SERVICES APPROVAL




--------------------------------------------------------------------------------





Exhibit J


LIST OF FEDERAL LAWS AND AUTHORITIES


ENVIRONMENTAL:


-    Archeological and Historic Preservation Act of 1974, PL 93-291


-    Clean Air Act, 42 U.S.C. 7506(c)


-    Coastal Barrier Resources Act, 16 U.S.C. 3501 et seq.


-    Coastal Zone Management Act of 1972, PL 92-583, as amended


-    Endangered Species Act 16 U.S. C. 1531, et seq.


-    Executive Order 11593, Protection and Enhancement of the Cultural
Environment


-    Executive Order 11988, Floodplain Management


-    Executive Order 11990, Protection of Wetlands


-    Farmland Protection Policy Act, 7 U.S.C. 4201 et seq.


-    Fish and Wildlife Coordination Act, PL 85-624, as amended


-    National Historic Preservation Act of 1966, PL 89-665, as amended


-    Safe Drinking Water Act, section 1424(e), PL 92-523, as amended


-    Wild and Scenic Rivers Act, PL 90-542, as amended








--------------------------------------------------------------------------------



ECONOMIC:


-
Demonstration Cities and Metropolitan Development Act of 1966, PL 89-754, as
amended



-
Section 306 of the Clean Air Act and Section 508 of the Clean Water Act,
including Executive Order 11738, Administration of the Clean Air Act and the
Federal Water Pollution Control Act with Respect to Federal Contracts, Grants,
or Loans



SOCIAL LEGISLATION:


-
Age Discrimination Act, PL 94-135



-
Civil Rights Act of 1964, PL 88-352



-
Section 13 of PL 92-500; Prohibition against sex discrimination under the
Federal Water Pollution Control Act



-
Executive Order 11246, Equal Employment Opportunity



-
Executive Orders 11625 and 12138, Women’s and Minority Business Enterprise



-
Rehabilitation Act of 1973, PL 93-112 (including Executive Orders 11914 and
11250)



MISCELLANEOUS AUTHORITY:


-
Uniform Relocation and Real Property Acquisition Policies Act of 1970, PL 91-646



-
Executive Order 12549 - Debarment and Suspension















--------------------------------------------------------------------------------



Exhibit K




FORM OF SUPPLEMENTAL INDENTURE U


























--------------------------------------------------------------------------------



Exhibit L


INTENTIONALLY OMITTED




















--------------------------------------------------------------------------------



Exhibit M




COMPANY DOCUMENTS
















--------------------------------------------------------------------------------



Exhibit M-1
ARTICLES OF INCORPORATION
(Copy Included in the Closing Documents)
























--------------------------------------------------------------------------------



Exhibit M-2
CERTIFICATE OF GOOD-STANDING
(Copy Included in the Closing Documents)






















--------------------------------------------------------------------------------



Exhibit M-3
GENERAL CERTIFICATE OF THE COMPANY
(Copy Included in the Closing Documents)






